        Case 5:20-mc-80156-JD Document 8 Filed 09/23/20 Page 1 of 2




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Steven E. Bledsoe (SBN 157811)
   sbledsoe@larsonllp.com
 3 Paul A. Rigali (SBN 262948)
   prigali@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone: (213) 436-4888
 6 Facsimile: (213) 623-2000

 7 Attorneys for Proposed Intervenor
   TEMUR AKHMEDOV
 8
                                UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11
   IN RE APPLICATION OF TATIANA                    Case No. 5:20-mc-80156-VKD
12 AKHMEDOVA,
                                                   NOTICE OF APPEARANCE OF PAUL A.
13                Applicant,                       RIGALI
14                                                 Judge:   Hon. Virginia K. DeMarchi
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        Case No. 5:20-mc-80156-VKD
                               NOTICE OF APPEARANCE OF PAUL A. RIGALI
         Case 5:20-mc-80156-JD Document 8 Filed 09/23/20 Page 2 of 2




 1          TO THE HONORABLE COURT AND TO COUNSEL OF RECORD HEREIN:

 2          PLEASE TAKE NOTICE Paul A. Rigali of the firm Larson O’Brien LLP, hereby enters

 3 his appearance as counsel of record for Proposed Intervenor Temur Akhmedov in the above-

 4 referenced action and requests that, for purposes of the court docket, service list, electronic filings

 5 and electronic notification of service, the Court and counsel for Applicant add Paul A. Rigali to

 6 this action as follows:

 7                  Paul A. Rigali (SBN 262948)
                    LARSON O’BRIEN LLP
 8                  555 S. Flower Street
                    Suite 4400
 9                  Los Angeles, CA 90071
                    Tel: (213) 436-4888
10                  Fax: (213) 623-2000
                    Email: prigali@larsonllp.com
11

12 Dated: September 23, 2020                    LARSON O’BRIEN LLP

13

14
                                                By:    /s/ Paul A. Rigali
15                                                   Stephen G. Larson
                                                     Steven E. Bledsoe
16                                                   Paul A. Rigali
17                                              Attorneys for Proposed Intervenor
                                                TEMUR AKHMEDOV
18

19

20

21

22

23

24

25

26

27

28

                                                       2                       Case No. 5:20-mc-80156-VKD
                                NOTICE OF APPEARANCE OF PAUL A. RIGALI
